Citation Nr: 0902241	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  06-29 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a left leg injury.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

3.  Entitlement to service connection for blackouts.

4.  Entitlement to service connection for a psychiatric 
disorder, claimed as anxiety neurosis and depression.  

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to November 
1947.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  


FINDINGS OF FACT

1.  In a final August 1978 decision, the Board denied the 
veteran's original claims of service connection for residuals 
of a left leg injury and a low back disability.  

2.  The veteran sought reopening of his claims of service 
connection for a left leg disability and a low back 
disability in February 2004.  

3.  Evidence received since the final August 1978 Board 
decision is cumulative of evidence previously submitted to 
agency decision makers, and does not relate, either by itself 
or when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claims, and 
does not raise a reasonable possibility of substantiating the 
claims of service connection for residuals of a left leg 
injury or a low back injury.

4.  A disability manifested by blackouts was not shown during 
service or within the first post-service year and the record 
on appeal contains no indication that any current disability 
manifested by blackouts is causally related to the veteran's 
active service or any incident therein.

5.  A psychiatric disorder was not shown during service or 
within the first post-service year and the record on appeal 
contains no indication that any current psychiatric 
disability is causally related to the veteran's active 
service or any incident therein.

6.  The veteran does not currently have PTSD.  


CONCLUSIONS OF LAW

1.  The August 1978 Board decision denying service connection 
for residuals of a left leg injury and a low back disability 
is final.  38 U.S.C.A. § 4004(b) (1976); 38 C.F.R. § 19.104 
(1978).

2.  New and material evidence has not been received to 
warrant reopening of the claims of service connection for 
residuals of a left leg injury and a low back disability.  38 
U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  A disability manifested by blackouts was not incurred in 
active service, nor may such disability be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

4.  A psychiatric disability, including PTSD, was not 
incurred in active service, nor may such disability be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a)(1) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in the context of a claim to reopen, as is the case here 
with the veteran's claims of service connection for left leg 
and low back disabilities, VA must look at the bases for the 
denial in the prior decision and respond with a VCAA notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.

The Board finds that VA's VCAA notification duties have been 
met to the extent necessary.  In a March and April 2004 
letters issued prior to the initial decision on the claims, 
the RO addressed all three notice elements delineated in 
38 C.F.R. § 3.159, and further advised the veteran that his 
claims of service connection for left leg and low back 
disabilities had been previously denied in 1978 and that in 
order to reopen the claim, he had to submit new and material 
evidence showing that the claimed conditions had been 
incurred during service.  The fact that the notice letters 
did not address either the relevant rating criteria or 
effective date provisions was harmless error because service 
connection is being denied, and therefore no rating or 
effective date is being assigned.  Regardless, the RO 
addressed the Dingess/Hartman elements in the August 2006 
Statement of the Case, then reconsidered the claims in the 
May 2008 Supplemental Statement of the Case.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006); see also Medrano v. 
Nicholson, 21 Vet. App. 165 (2007) (holding that a notice 
error may be cured by providing compliant notice, followed by 
a readjudication); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an Statement of the Case or Supplemental Statement of the 
Case, is sufficient to cure a timing defect).  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.  Neither the veteran nor his representative has 
argued otherwise

Duty to Assist

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.

In this case, the veteran's service medical records are 
unfortunately unavailable.  The record documents efforts by 
the RO to obtain these records, or a reconstruction thereof, 
including multiple requests to the National Personnel Records 
Center (NPRC).  However, the NPRC has unambiguously informed 
the RO that the veteran's service records are not available 
and that there are no alternative records.  Based on the 
foregoing, it is clear that further requests for service 
medical and personnel records for the veteran would be 
futile.  The veteran has been informed that his service 
records are unavailable.  See McCormick v. Gober, 14 Vet. 
App. 39 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

Similarly, the Board notes that the veteran has reported that 
he has been in receipt of disability benefits from the Social 
Security Administration (SSA) for a psychiatric disability 
and blackouts.  The RO requested pertinent records from SSA, 
but the agency unambiguously responded that such records had 
been destroyed.  The Board therefore finds that it is 
reasonably certain that SSA records are not available and 
that further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3) (West 2002).  

With respect to post-service clinical records, the record 
reveals substantial efforts by the RO to obtain all relevant 
and private clinical records identified by the veteran.  It 
appears that all relevant, available records have now been 
obtained.  The veteran has neither submitted nor identified 
any additional post-service VA or private clinical records 
pertaining to his claim and none is evident from a review of 
the record.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 
3.159(c)(2), (3) (2008).  

Although the veteran has not been afforded a VA medical 
examination in connection with the issues adjudicated in this 
decision, the Board concludes that one is not necessary.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).

With respect to the claims of service connection for left leg 
and low back disabilities, as set forth below, the Board has 
determined that new and material evidence has not been 
received to reopen the claim.  Thus, no examination is 
necessary.  See 38 C.F.R. § 3.159(c)(4)(C)(iii) (providing 
that the duty to provide a VA medical examination applies 
only if new and material evidence is presented or secured).

With respect to the claims of service connection for 
blackouts and a psychiatric disorder, including PTSD, the 
Board likewise finds that an examination is not necessary.  
An examination or opinion is necessary if the evidence of 
record:  (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (B) establishes that the veteran suffered 
an event, injury or disease in service; or has a presumptive 
disease or symptoms of such a disease manifesting during an 
applicable presumptive period; and (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service; but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (discussing the four elements to consider in 
determining whether a VA medical examination must be 
provided).

In this case, the evidence does not show, nor does the 
veteran contend, that his blackout disability or psychiatric 
disability was present during service or within the first 
post-service year.  Rather, the veteran first developed 
blackouts and psychiatric symptoms in 1950 after the death of 
his father, approximately three years after his separation 
from active service.  The Board further notes that the record 
on appeal contains no indication that such disabilities are 
otherwise causally related to his active service or any 
incident therein.  With respect to the claim of service 
connection for PTSD, the record on appeal does not contain 
any indication that the veteran has been diagnosed as having 
that condition.  

Given these facts, the Board finds that an examination is not 
necessary with respect to the claims of service connection 
for blackouts or a psychiatric disability, including PTSD.  
See Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also 
McLendon, 20 Vet. App. at 83.

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Neither the veteran nor his 
representative has argued otherwise.  


Background

As set forth above, the veteran's service medical records are 
largely unavailable.  Of record, however, is the veteran's 
November 1947 military separation medical examination showing 
that at the time of his discharge, he had no musculoskeletal 
defects.  Additionally, neurological and psychiatric 
evaluations were normal.  No significant wounds or injuries 
were listed in the section of the examination report asking 
for such information.  

The veteran's separation qualification record records a 
summary of his military occupations.  It was noted that the 
veteran had been a member of a survey party responsible for 
compiling data and particulars concerning landscape and 
terrain in the making of maps.  He was assigned to the 29th 
Engineers Topo Battalion at Manila.  The veteran's WD AGO 
Form 53 notes that he was awarded the World War II Victory 
Medal, but no awards or decorations indicative of combat 
service.  His military occupational specialty was surveyor.  

In September 1977, the veteran submitted an original 
application for VA compensation benefits, seeking service 
connection for residuals of a left leg injury.  In a detailed 
statement submitted in support of his claim, the veteran 
outlined the circumstances of his injury.  He indicated that 
in August or September 1947, he was pinned between two 
trucks, causing injury to his left leg.  He indicated that he 
was unable to walk immediately following the accident.  The 
veteran stated that sought medical treatment following the 
injury and was advised by a military physician to stay off 
his leg for the next one to two weeks.  The veteran indicated 
that although he had been in chronic pain since the in-
service injury, he had not sought medical treatment as he did 
not want to jeopardize his employment as a security guard.  
He indicated, however, that he had now retired on disability 
and wished to apply for VA benefits.  The veteran indicated 
that doctors had identified a pinched nerve in his back via 
EMG and X-ray.  

Private medical records submitted in support of the veteran's 
claim included a September 1977 letter from a private 
physician who indicated that the veteran had been treated in 
July 1975 for low back pain and numbness in the left lower 
extremity.  He noted that X-ray studies had shown slight 
scoliosis of the spine and narrowing of the L5-S1 interspace.  

Also submitted was an April 1977 medical record showing that 
the veteran was hospitalized for treatment of a 
psychophysiologic central nervous system reaction.  During 
the course of admission, it was noted that the veteran had 
reported that 30 years prior, his left leg had been pinned 
between two trucks.  He sustained no fractures, but had much 
soft tissue contusion.  He complained of a back ache for some 
time as well as pain in his left hip in a vague distribution 
down his left leg.  It was noted that the veteran had been 
admitted to the psychiatric unit for "blackout" spells.  
EMG testing showed S-1 spinal root compression of unknown 
etiology.  

In a January 1978 rating decision, the RO denied service 
connection for residuals of a left leg injury and a low back 
disability.  The veteran appealed the RO's decision.  In his 
March 1978 notice of disagreement and substantive appeal, he 
indicated that he had sustained an injury to his left leg in 
service and had experienced chronic pain in his left leg and 
low back since that time.  He indicated that he had never 
sought medical treatment for his condition, as he did not 
want to jeopardize his employment as a security guard.  He 
indicated that he had worked for 24 years and was on his feet 
a lot.  He indicated that he had recently retired due to 
disability from nerves, anxiety, depression, and black out 
spells.  

In an August 1978 decision, the Board denied service 
connection for left leg and low back disabilities, finding 
that the claimed conditions were not incurred during service.  
The Board concluded that the record on appeal showed that any 
in-service left leg injury was acute and transitory in 
nature, given the normal findings at separation and the fact 
that the veteran had received no treatment for back and leg 
conditions for many years after separation.  

In February 2004, the veteran requested reopening of his 
claims of service connection for left leg and low back 
disabilities, which he indicated stemmed from an in-service 
injury.  He also claimed entitlement to service connection 
for blackouts and a psychiatric disability.  The veteran 
explained that after his separation from service, he 
continued to experience leg and back pain which affected his 
ability to work and interact with his family.  In the Spring 
of 1950, he began to experience severe anxiety, depression 
and blackouts.  He stated that he was hospitalized for three 
months for treatment and was able to return to work.  The 
veteran indicated that in 1976, however, he experienced a 
recurrence of his anxiety, depression, and blackouts and was 
never able to return to work.  He had been under psychiatric 
treatment since that time.  

In March 2004, the veteran amended his claim to include 
service connection for PTSD.  He indicated that in 1947, "I 
suffered a severe injury to my left leg while serving in the 
U.S. Army.  This trauma compounded the stress I was already 
feeling as an eighteen-year old stationed overseas during a 
post-wartime period."  The veteran indicated that after his 
separation from service, the constant pain and frustration 
caused by his left leg injury led to difficulties dealing 
with every day activities and unemployment.  He indicated 
that he was hospitalized for psychiatric treatment in the 
1950's.  The veteran indicated that it was his sincere belief 
that sustaining the in-service left leg injury at such a 
young age caused him to develop PTSD.  

In support of the veteran's claim, the RO obtained a final 
summary of VA hospitalization, dated in September 1950.  In 
pertinent part, this record shows that the veteran had been 
in good health until April 1950.  At that time, he first 
began to be bothered by attacks which he described as a 
burning sensation in the top of his head which would spread 
down both sides of his face, making his face feel hot.  It 
was noted that in December 1949, the veteran's father had 
died of a cerebral accident and the veteran was profoundly 
disturbed by his father's death.  He indicated that he was 
concerned that his symptoms may be related to a cerebral 
accident.  Physical examination revealed no pertinent 
abnormalities.  The examiner indicated that "[e]ntire 
physical examination is within normal limits."  The 
veteran's medical history was also negative in all pertinent 
respects.  Neurological examination was also within normal 
limits.  Psychological testing showed strong depressive 
elements with some anxiety and obsessive-compulsive signs.  
The tests were suggestive of dependent, immature individual 
with some elements of conversion hysteria.  The diagnosis on 
discharge was passive-dependency reaction with mild 
depression and conversion trends.  The precipitating stress 
was the death of the veteran's father.  

In July 1976, the veteran was hospitalized in connection with 
his complaints of depression and passing out.  He reported a 
previous episode of emotional difficulty in 1950 following 
the death of his father.  The diagnosis was involutional 
depressive reaction.  The veteran was thereafter readmitted 
on several occasions beginning in January 1977 in connection 
with his blackout episodes relative to emotional tension.  A 
neurosurgical workup was essentially negative.  The 
impressions included depressive syndrome, severe depressive 
reaction, paranoid syndrome, psychophysiological central 
nervous system reaction, and syncope of obscure origin.  

In June and July 1977, the veteran was evaluated at the Mayo 
Clinic in connection with his blackout spells and psychiatric 
symptoms.  He reported that he had first experienced blackout 
spells in 1950 for a brief period following his father's 
death and was diagnosed as having a conversion reaction.  He 
indicated that he next experienced such spells in 1976, 
accompanied by severe anxiety and depression.  After 
examining the veteran, the diagnosis was personality disorder 
with serious and dramatic depressive, hostile, and 
disorganized decompensation.  There was no reasonable 
evidence of any contributing organic factors.  

In February 1981, the veteran was hospitalized for treatment 
of lower back and left leg pain, as well as blackouts.  The 
veteran reported that his pain had been present since 1947 
when he was pinned between two trucks and sustained large 
bruises with no fractures.  He also reported a history of 
blackouts and nerves.  The diagnoses were chronic recurrent 
left lower back pain with radicular symptoms, no neurologic 
deficits.  Also diagnosed was history of psychiatric 
disturbance.  The examiner felt that there was a marked 
functional and anxiety overlay and recommended conservative 
management.  The findings on X-ray and myelogram, small L2-3 
and 4-5 anterior defects, were not felt to be significant.  
Plain lumbar films were unrevealing.  

In January 1988, the veteran was hospitalized in connection 
with suicidal and homicidal ideation.  On admission, it was 
noted that the veteran had a history of serious bouts of 
syncope since 1950 which seem to come on after a lot of 
stress.  Following treatment, his condition appeared to clear 
for a while before recurring in 1976.  It was noted that 
since that time, the veteran had been repeatedly tested and 
evaluated by various neurologists and psychiatrists around 
the country.  The diagnosis was physically normal male with 
vasopressor syncope and organic personality disorder.  

In February 1989, the veteran was hospitalized in connection 
with his complaints of depression and suicidal ideation.  He 
reported a long history of atypical depression with some 
character illogical components, as well as atypical 
vasopressor condition resulting in syncope when he got 
strongly emotional.  The veteran indicated that his first 
episode occurred in 1950, following the death of his father.  
At that time, he was hospitalized for three months for severe 
depression.   It was noted that the veteran had undergone 
numerous evaluations since that time, but the etiology of his 
condition had always remained undetermined.  During the 
course of hospitalization, diagnostic testing was again 
within normal limits, including duplex carotid ultrasound and 
MRI of the brain, and EEG.  The diagnoses included major 
depressive episode with atypical features, primarily 
irritability and psychothymic pattern; vasopressor, syncopal 
episodes of undermined etiology; and degenerative arthritis 
of the spine.  

More recent clinical records, dated from 1999 to 2002, show 
treatment for various unrelated medical conditions, including 
lymphoma of the cecum and aortic insufficiency.  These 
records are negative for notations of a psychiatric disorder, 
including PTSD, blackouts, a low  back disability, or a left 
leg disability.  




Applicable Law

Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as an organic 
disease of the nervous system or a psychosis, may be also be 
established on a presumptive basis by showing that such a 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In 
such cases, the disease is presumed under the law to have had 
its onset in service even though there is no evidence of such 
disease during the period of service.  38 C.F.R. § 3.307(a).  

In addition to the criteria set forth above, service 
connection for PTSD requires (1) medical evidence diagnosing 
the condition in accordance with the 4th edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV)); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; (3) and credible supporting evidence 
that the claimed in-service stressors occurred.  38 C.F.R. § 
3.304(f) (2008); Anglin v. West, 11 Vet. App. 361, 367 
(1998).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether the veteran was 
engaged in combat with the enemy.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f).

Where, as here, the record does not establish that the 
claimant engaged in combat with the enemy, his assertions of 
in-service stressors, standing alone, cannot as a matter of 
law provide evidence to establish an event claimed as a 
stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Rather, the claimant must provide "credible 
supporting evidence from any source" that the event alleged 
as the stressor in service occurred.  Cohen v. Brown, 10 Vet. 
App. 128, 147 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


New and material evidence

In general, decisions of the RO and the Board that are not 
appealed in the prescribed time period are final.  38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).


Analysis

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a left leg injury and low back disability

As delineated above, in an August 1978 decision, the Board 
denied the veteran's original claim of service connection for 
a left leg disability and a low back disability, finding that 
such conditions were not shown to have been incurred during 
service.  In reaching its decision, the Board considered the 
veteran's statements regarding his in-service left leg injury 
and continuous symptoms thereafter, but noted that medical 
examination at the time of his separation from service was 
normal and that there was no evidence of low back or leg 
disabilities for many years after service.  

The August 1978 Board decision denying service connection for 
residuals of a left leg injury and a low back disability is 
final and not subject to revision on the same factual basis.  
38 U.S.C.A. § 4004(b) (1976); 38 C.F.R. § 19.104 (1978).

Here, the Board notes that it has considered the veteran's 
recent statements that he did not file a claim for VA 
benefits in 1978.  He indicated that "I did visit the 
Veterans Administration Hospital in 1978, to inquire about 
service connected compensation."  He indicated that he spoke 
to an individual in the office of a service organization, but 
"I do not believe that I filed an official claim."  He 
indicated that he had no knowledge or record of filing the 
claim and speculated that another individual may have filed 
the claim on his behalf.  See veteran's April 2005 notice of 
disagreement.

The record on appeal, however, contains an original 
application for VA compensation benefits, signed by the 
veteran in September 1977.  Also of record is a copy of the 
February 1978 letter to the veteran notifying him that his 
claims of service connection for left leg and low back 
disabilities had been denied.  Finally, the record contains 
the veteran's February 1978 lengthy, handwritten notice of 
disagreement and his March 1978 VA Form 9, substantive 
appeal, both of which the veteran signed.  The Board finds 
that these contemporaneous records are entitled to far more 
probative weight than the recent recollections of the veteran 
of events which occurred decades previously.  Under these 
circumstances, the August 1978 Board decision denying service 
connection for residuals of a left leg injury and a low back 
disability is final.

In February 2004, the veteran requested reopening of his 
claims of service connection for left leg and low back 
disabilities.  As noted, despite the finality of a prior 
adverse decision, a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
furnished with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156.

As it applies in this case, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.

With these considerations, the Board has reviewed the record, 
with particular attention to that evidence which was 
submitted by the veteran or otherwise associated with the 
claims folder since the last final decision denying service 
connection for left leg and low back disabilities in August 
1978.

As delineated in detail above, that evidence included the 
veteran's statements detailing his in-service left leg injury 
and continuous left leg and back symptoms thereafter.  The 
veteran has also submitted statements from his family members 
detailing his post-service symptoms.  The Board finds that 
such statements, however, are cumulative or reiterative of 
statements previously considered by the Board at the time of 
the prior decision denying service connection for left leg 
and low back disabilities.  Simply put, these recent 
statements contain essentially the same contentions as those 
which were previously considered.  Thus, the statements are 
not new.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).

With respect to the veteran's contentions that his in-service 
left leg injury caused him to develop left leg and low back 
disabilities, the Board notes that as a layman, the veteran 
lacks the competency to provide evidence that requires 
specialized knowledge, skill, experience, training or 
education, such as a medical diagnosis or an opinion on 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), 
the Court noted that lay persons are not competent to offer 
medical opinions and, therefore, those opinions do not serve 
as a basis on which to reopen a previously denied claim.

Also received since the final Board decision in August 1978 
were VA and private clinical records showing that the veteran 
received treatment following his separation from service for 
multiple medical conditions, including complaints of low back 
and left leg pain.

The Board finds that these additional clinical are cumulative 
of evidence previously considered, as they contain 
essentially the same findings as the evidence which was 
before the Board at the time of the last final denial in 
August 1978, namely, that the veteran was treated for left 
leg and low back complaints several years after his 
separation from service.  None of the additional clinical 
evidence received since the last final decision in August 
1978, however, contains any indication that a post-service 
left leg or low back disability was causally related to the 
veteran's active service, any incident therein, or any 
continuous symptomatology.

For these reasons, the Board finds that the additional 
clinical evidence received is not new within the meaning of 
38 C.F.R. § 3.156(a) and does not provide a basis for a 
reopening of the claim.  Moreover, the Board finds that this 
evidence is not material as it does not relate to an 
unestablished fact necessary to substantiate the claim, 
namely, whether the veteran's post-service left leg and back 
disabilities were incurred during service.  See Cox v. Brown, 
5 Vet. App. 95 (1993) (holding that records showing treatment 
years after service which do not link the post-service 
disorder to service are not considered new and material 
evidence).

Consequently, the Board finds that new and material evidence 
has not been received and the claims of service connection 
for left leg and low back disabilities are not reopened.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Entitlement to service connection for blackouts and a 
psychiatric disability, including PTSD

The veteran also seeks service connection for a disability 
manifested by blackouts as well as a psychiatric disability, 
including PTSD.  He argues that service connection is 
warranted, as he developed these conditions as a result of 
the stress of injuring his leg on active duty, as well as the 
stress of being a young soldier.  

As discussed above, however, there is no indication of a 
psychiatric disability or a disability manifested by 
blackouts during the veteran's active duty.  Indeed, the 
veteran's November 1947 military separation medical 
examination shows that psychiatric and neurologic examination 
was normal.  Similarly, there is no indication that a 
psychiatric disability or a disability manifested by 
blackouts was manifest to a compensable degree within one 
year of separation from active service.  The veteran does not 
contend otherwise.  

Rather, the first evidence of psychiatric symptomatology or 
blackouts is not until 1950, approximately three years after 
the veteran's separation from active service when he was 
hospitalized at a VA facility and diagnosed as having 
passive-dependency reaction with mild depression and 
conversion trends, precipitated by the death of his father.  

Although the record in this case shows that a psychiatric 
disability and a disability manifested by blackouts were not 
present in service or within the first post-service year, as 
set forth above, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Thus, if there is a causal connection between the current 
condition and service, service connection may be established.  
Godfrey v. Derwinski, 2 Vet. App. 354 (1992).

The record on appeal contains post-service VA and private 
clinical records, spanning more than half a century.  None of 
this medical evidence, however, contains any indication that 
any current psychiatric disability or disability manifested 
by blackouts is causally related to the veteran's active 
service or any incident therein, including the reported left 
leg injury.

The Board recognizes the veteran's belief that his conditions 
were caused by the stress of service and the in-service 
injury.  Again, however, as the record does not establish 
that the veteran possesses a recognized degree of medical 
knowledge, he lacks the competency to provide evidence that 
requires specialized knowledge, skill, experience, training 
or education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In summary, lacking any probative evidence of a disability 
manifested by blackouts or a psychiatric disability in 
service or within the first post-service year, and absent 
evidence of a link between such disabilities and the 
veteran's active service or any incident therein, the Board 
finds that service connection for blackouts and a psychiatric 
disability is not warranted.  

Regarding the veteran's claim of service connection for PTSD, 
the Board notes that the medical evidence of record is 
negative for competent evidence of a diagnosis of PTSD.  As 
noted, service connection for PTSD requires medical evidence 
of a current diagnosis of PTSD.  38 C.F.R. § 3.304(f) (2008); 
see also Degmetich v. Brown, 104 F.3d 1328 (1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists).  In this 
case, the record shows that the veteran has undergone 
repeated psychiatric evaluations over the years, but has 
never been found to have PTSD.  

The Board has considered the veteran's assertions that he 
currently has PTSD.  However, he is not competent to provide 
an opinion requiring medical knowledge, such as a diagnosis 
of current disability.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Therefore, the veteran's own statements are not 
probative evidence that he has PTSD.

For the reasons and bases discussed above, the Board 
concludes that the preponderance of the evidence is against 
the claims of service connection for blackouts and a 
psychiatric disability, including PTSD.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

New and material evidence having not been received, the 
application to reopen the claim of entitlement to service 
connection for residuals of a left leg injury is denied.

New and material evidence having not been received, the 
application to reopen the claim of entitlement to service 
connection for a low back disability is denied.

Entitlement to service connection for blackouts is denied.

Entitlement to service connection for a psychiatric disorder, 
claimed as anxiety neurosis and depression, is denied.  

Entitlement to service connection for PTSD is denied.




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


